DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/28/2021, 7/06/2021, 7/12/2021, 8/10/2021 and 9/02/2021 have been considered. 
Drawings
The drawings submitted on 6/28/2021 are acceptable.
Claim Objections
Claim 11 is objected to because of the following informalities:  The term phyllosilicates is.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims are indefinite because the comparison factor recited in claim 1 is ill-defined. While this term is defined in claim 2, it is not described with sufficient clarity in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0168970 A1 to Kajaria et al. in view of US 7,033,673 B2 to Wiedemann et al.
Regarding claim 1, Kajaria discloses a method of protecting an oilfield operational, e.g., well fracturing, component exposed to a flow of an oilfield fluid by spray-coating the interior surface of the component with an epoxy primer, which is cured, and a soft siloxane topcoat, which is cured and bonded to the primer [0024- 
Claims 2-3 and 6-8 are obvious as explained. The features of claim 9 are disclosed by Wiedemann in the last lines of columns 4 and 8, those of claims 10 and 11 in lines 37-38 of column 5, those of claims 12 and 13 in column 5, and those of claim 14 in lines 36-56 of column 10. 
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Wiedemann suggests 0.01-10 wt% of a pigment (Table 2) and exemplary runs typically include about 0.35 wt% of the manganese ferrite spinel powder F-6331-2 Black Ferro from Ferro Corporation. While Wiedemann is open to other pigments, there is not an obvious motivation for one skilled in the art to employ 0.50-0.90 wt% of titanium dioxide or 1.0-5.0 wt% of a blue pigment.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762